 1   TAMARA FRASER (PRO HAC VICE)
     tefraser@wwrplaw.com
 2   WILLIAMS, WILLIAMS, RATTNER &
     PLUNKETT, PC.
 3   380 N. Old Woodward Ave.
     Suite 300
 4   Birmingham, MI 48009
     Telephone: +1.248.642.0333
 5   Facsimile: +1.248.642.0856
 6   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12   DEANNA WILLIAMS,                              Case No. 2:18-CV-02983-TLN-EFB
13                         Plaintiff,
14           v.                                    STIPULATED PROTECTIVE
                                                   ORDER
15   EXPERIAN INFORMATION
     SOLUTIONS, INC.,                              Complaint filed: November 15, 2018
16
                           Defendant.
17

18           IT IS HEREBY STIPULATED by and between Plaintiff Deanna Williams and
19   Defendant Experian Information Solutions, Inc. (“Experian”) through their
20   respective attorneys of record, as follows:
21           WHEREAS, documents and information have been and may be sought,
22   produced or exhibited by and among the parties to this action relating to trade secrets,
23   confidential research, development, technology or other proprietary information
24   belonging to the defendant, and/or personal income, credit and other confidential
25   information of Plaintiff.
26           THEREFORE, an Order of this Court protecting such confidential information
27   shall be and hereby is made by this Court on the following terms:
28           1.       This Order shall govern the use, handling and disclosure of all
                                                                STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                       Case No. 2:18-cv-02983-TLN-EFB
 1   documents, testimony or information produced or given in this action which are
 2   designated to be subject to this Order in accordance with the terms hereof.
 3           2.       Any party or non-party producing or filing documents or other materials
 4   in this action may designate such materials and the information contained therein
 5   subject to this Order by typing or stamping on the front of the document, or on the
 6   portion(s) of the document for which confidential treatment is designated,
 7   “Confidential.”
 8           3.       To the extent any motions, briefs, pleadings, deposition transcripts, or
 9   other papers to be filed with the Court incorporate documents or information subject
10   to this Order, the party filing such papers shall designate such materials, or portions
11   thereof, as “Confidential,” and shall file them with the clerk under seal; provided,
12   however, that a copy of such filing having the confidential information deleted
13   therefrom may be made part of the public record. Any party filing any document
14   under seal must comply with the requirements of Civil Local Rule 141. Without
15   written permission from the Designating Party or a court order secured after
16   appropriate notice to all interested persons, a Party may not file in the public record
17   in this action any Confidential Material. Confidential Material may only be filed
18   under seal pursuant to a court order authorizing the sealing of the specific
19   Confidential Material at issue. However, the designation of material as confidential,
20   without more, is insufficient to obtain a sealing order. Any party that seeks to file
21   Protected Material under seal must comply with Local Rule 141, which governs
22   motions for a sealing order.         A sealing order will issue only upon a request
23   establishing that the Confidential Material at issue is privileged, protectable as a trade
24   secret, or otherwise entitled to protection under the law. Further, the briefing on the
25   motion for a sealing order shall address U.S. Supreme Court and Ninth Circuit
26   standards for whether the material may be filed under seal. Regardless of which party
27   files the motion for a sealing order, the party that designated the material as
28   confidential shall file a brief addressing those standards, and shall have the burden of
                                                                  STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                         Case No. 2:18-cv-02983-TLN-EFB
                                                -2-
 1   establishing that the Confidential Material should be filed but not made publicly
 2   available. If a motion to file Confidential Material under seal pursuant to Local Rule
 3   141 is denied by the court, the moving party may file the material in the public record,
 4   unless instructed differently by the court.
 5           4.       All documents, transcripts, or other materials subject to this Order, and
 6   all information derived therefrom (including, but not limited to, all testimony given
 7   in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses
 8   any information designated “Confidential” hereunder), shall not be used, directly or
 9   indirectly, by any person for any business, commercial or competitive purposes or
10   for any purpose whatsoever other than solely for the preparation and trial of this
11   action in accordance with the provisions of this Order.
12           5.       Except with the prior written consent of the individual or entity
13   designating a document or portions of a document as “Confidential,” or pursuant to
14   prior Order after notice, any document, transcript or pleading given “Confidential”
15   treatment under this Order, and any information contained in, or derived from any
16   such materials (including but not limited to, all deposition testimony that refers to,
17   reflects or otherwise discusses any information designated “Confidential” hereunder)
18   may not be disclosed other than in accordance with this Order and may not be
19   disclosed to any person other than: (a) the Court and its officers; (b) parties to this
20   litigation; (c) counsel for the parties, whether retained outside counsel or in-house
21   counsel and employees of counsel assigned to assist such counsel in the preparation
22   of this litigation; (d) fact witnesses subject to a proffer to the Court or a stipulation
23   of the parties that such witnesses need to know such information; (e) present or
24   former employees of the Producing Party in connection with their depositions in this
25   action (provided that no former employees shall be shown documents prepared after
26   the date of his or her departure); and (f) experts specifically retained as consultants
27   or expert witnesses in connection with this litigation.
28           6.       Documents produced pursuant to this Order shall not be made available
                                                                  STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                         Case No. 2:18-cv-02983-TLN-EFB
                                                 -3-
 1   to any person designated in Subparagraph 5(f) unless he or she shall have first read
 2   this Order, agreed to be bound by its terms, and signed the attached Declaration of
 3   Compliance.
 4           7.       All persons receiving any or all documents produced pursuant to this
 5   Order shall be advised of their confidential nature. All persons to whom confidential
 6   information and/or documents are disclosed are hereby enjoined from disclosing
 7   same to any person except as provided herein, and are further enjoined from using
 8   same except in the preparation for and trial of the above-captioned action between
 9   the named parties thereto. No person receiving or reviewing such confidential
10   documents, information or transcript shall disseminate or disclose them to any person
11   other than those described above in Paragraph 5 and for the purposes specified, and
12   in no event shall such person make any other use of such document or transcript.
13           8.       Nothing in this Order shall prevent a party from using at trial any
14   information or materials designated “Confidential.”
15           9.       This Order has been agreed to by the parties to facilitate discovery and
16   the production of relevant evidence in this action. Neither the entry of this Order,
17   nor the designation of any information, document, or the like as “Confidential,” nor
18   the failure to make such designation, shall constitute evidence with respect to any
19   issue in this action.
20           10.      Within sixty (60) days after the final termination of this litigation, all
21   documents, transcripts, or other materials afforded confidential treatment pursuant to
22   this Order, including any extracts, summaries or compilations taken therefrom, shall
23   be destroyed by the party and/or counsel in receipt of the confidential materials, or
24   returned to the Producing Party. Whether the materials designated “Confidential”
25   are returned or destroyed, the party and/or counsel in receipt of the materials must
26   submit a written certification of compliance to the Producing Party by the 60-day
27   deadline if requested. Notwithstanding the foregoing, any documents that counsel
28   for the party in receipt of the confidential materials believes in good faith to constitute
                                                                   STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                          Case No. 2:18-cv-02983-TLN-EFB
                                                 -4-
 1   attorney work product need not be destroyed or returned to the Producing Party;
 2   provided, however, that (a) the party and its counsel continue to maintain the
 3   confidentiality of such documents consistent with the terms of this Stipulated
 4   Protective Order, and (b) no party or counsel, other than Experian or its counsel, may
 5   assert that Experian’s confidential documents (e.g., Administrative Reports, Dispute
 6   Response Logs, D/R Logs, Disclosure Logs, Transaction Logs) are attorney work
 7   product.
 8           11.      In the event that any party to this litigation disagrees at any point in these
 9   proceedings with any designation made under this Protective Order, the parties shall
10   first try to resolve such dispute in good faith on an informal basis in accordance with
11   Civil Local Rule 251. If the dispute cannot be resolved, the party objecting to the
12   designation may seek appropriate relief from the Court. During the pendency of any
13   challenge to the designation of a document or information, the designated document
14   or information shall continue to be treated as “Confidential” subject to the provisions
15   of this Protective Order.
16           12.      Nothing herein shall affect or restrict the rights of any party with respect
17   to its own documents or to the information obtained or developed independently of
18   documents, transcripts and materials afforded confidential treatment pursuant to this
19   Order.
20           13.      The Court retains the right to allow disclosure of any subject covered by
21   this stipulation or to modify this stipulation at any time in the interest of justice.
22

23

24

25

26

27

28
                                                                      STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                             Case No. 2:18-cv-02983-TLN-EFB
                                                   -5-
 1   Dated: July 18, 2019         WILLIAMS, WILLIAMS, RATTNER
                                  & PLUNKETT, P.C.
 2

 3
                                  By: /s/ Tamara Fraser
 4                                   Tamara Fraser
 5                                Attorneys for Defendant
                                  EXPERIAN INFORMATION
 6                                SOLUTIONS, INC.
 7

 8

 9
     Dated: July 18, 2019         By: /s/ Trinette Kent
                                     Trinette Kent
10
                                  Attorney for Plaintiff
11

12

13   IT IS SO ORDERED.
14    Dated: July 22, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                       Case No. 2:18-cv-02983-TLN-EFB
                                -6-
 1                                           EXHIBIT A
 2                              DECLARATION OF COMPLIANCE
 3           I, _____________________________________, declare as follows:
 4           1.       My address is ___________________________________________.
 5           2.       My present employer is ____________________________________.
 6           3.       My present occupation or job description is ____________________.
 7           4        I have received a copy of the Stipulated Protective Order entered in
 8   this action on _______________, 20___.
 9           5.       I have carefully read and understand the provisions of this Stipulated
10   Protective Order.
11           6.       I will comply with all provisions of this Stipulated Protective Order.
12           7.       I will hold in confidence, and will not disclose to anyone not qualified
13   under the Stipulated Protective Order, any information, documents or other
14   materials produced subject to this Stipulated Protective Order.
15           8.       I will use such information, documents or other materials produced
16   subject to this Stipulated Protective Order only for purposes of this present action.
17           9.       Upon termination of this action, or upon request, I will return and
18   deliver all information, documents or other materials produced subject to this
19   Stipulated Protective Order, and all documents or things which I have prepared
20   relating to the information, documents or other materials that are subject to the
21   Stipulated Protective Order, to my counsel in this action, or to counsel for the party
22   by whom I am employed or retained or from whom I received the documents.
23           10.      I hereby submit to the jurisdiction of this Court for the purposes of
24   enforcing the Stipulated Protective Order in this action.
25           ///
26           ///
27           ///
28           ///
                                                                   STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                          Case No. 2:18-cv-02983-TLN-EFB
                                                 -7-
 1           I declare under penalty of perjury under the laws of the United States that the
 2   following is true and correct.
 3           Executed this ____ day of _____________, 20___ at _________________.
 4

 5
                                       _______________________________
                                       QUALIFIED PERSON
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                STIPULATED PROTECTIVE ORDER
     18cv2983.proto.0722.docx                                       Case No. 2:18-cv-02983-TLN-EFB
                                              -8-
